Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 23, 2018

                                      No. 04-18-00199-CV

                    IN THE INTEREST OF N.C.F., ET AL CHILDREN,

                   From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-CI-11406
                          Honorable Richard E. Price, Judge Presiding


                                         ORDER
        On July 20, 2018, we received notification from the trial court reporter advising us that
she has received approximate payment for preparation of the reporter’s record on July 19, 2018.
Accordingly, the reporter’s record is due on or before August 18, 2018. Appellant’s brief is due
thirty days after the reporter’s record is filed.



                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of July, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court